



WARNING

THIS IS AN APPEAL UNDER THE

CHILD
    AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The court may make an order,

(a)       excluding a particular media representative from all
    or part of a hearing;

(b)       excluding all media representatives from all or a
    part of a hearing; or

(c)       prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where
    the court is of the opinion that the presence of the media representative or
    representatives or the publication of the report, as the case may be, would
    cause emotional harm to a child who is a witness at or a participant in the
    hearing or is the subject of the proceeding.

45. (8)
No person shall
    publish or make public information that has the effect of identifying a child
    who is a witness at or a participant in a hearing or the subject of a
    proceeding, or the childs parent or foster parent or a member of the childs
    family.

45. (9)
The court may make an
    order prohibiting the publication of information that has the effect of
    identifying a person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION:
Children
    and Family Services for York Region v. M.H.,
2012 ONCA 912

DATE: 20121228

DOCKET: M41859/M41984 (C56167)

Cronk, Juriansz and Pepall JJ.A.

IN
    THE MATTER OF

the Child and Family Services Act
, as
    amended

AND
    IN THE MATTER OF
: J.N.H. (D.O.B. December 15, 1998) and F.M.H.
    (D.O.B. July 18, 2001)

BETWEEN

DOCKET: M41859

Children and Family Services for York Region

Respondent (Applicant)

and

M.H.

Respondent (Respondent)

and

L.H.

Appellant (Respondent)

AND BETWEEN

DOCKET: M41984

Children and Family Services for York Region

Moving Party

and

L.H.

Respondent

and

M.H.

Respondent

L.H., in person

Anthony W. Snider, for Children and Family Services for
    York Region

Carolyn Leach, for the Office of the Childrens Lawyer

M.H., in person

Heard and released orally: December 19, 2012

ENDORSEMENT

[1]

The moving party, L.H., has appealed the order of S. Healey J. of the
    Superior Court of Justice, dated August 17, 2012, (the Healey Order) to this
    court.  Her appeal is pending.  She now moves for leave to appeal the order of
    S. Rogers J. of the Superior Court of Justice, dated September 18, 2012, (the Rogers
    Order) and, if leave be granted, seeks an order that her appeal of the Rogers Order
    be heard together with her appeal of the Healey Order.

[2]

The respondent, Children and Family Services for York Region (the CFS),
    brings a counter-motion for an order quashing L.H.s appeal from the Healey Order
    on the ground that this court lacks jurisdiction to hear the appeal.  The CFS
    also opposes L.H.s motion for directions on the basis that this court also
    lacks jurisdiction to hear an appeal from the Rogers Order.

[3]

For two reasons, we agree with the CFS submissions.

[4]

First, both the Healey and Rogers Orders were made at a family court
    branch location in respect of child protection proceedings.  Under s. 69(1) of
    the
Child and Family Services Act
, R.S.O. 1990, c. C.11 (the CFSA), an
    appeal from a courts order under Part III of the CFSA concerning child
    protection may be made to the Superior Court of Justice.  However, s. 21.9.1 of
    the
Courts of Justice Act
, R.S.O. 1990, c. 43 (the CJA) provides
    that certain appeals from decisions of the family court lie to the Divisional
    Court.  By the combined operation of s. 21.9.1 of the CJA and s. 69(1) of the
    CFSA, an appeal from an order under Part III of the CFSA made at a family court
    lies to the Divisional Court.  Accordingly, any appeals from the Healey and
    Rogers Orders lie to the Divisional Court.

[5]

Second, and in any event, both the Healey and Rogers Orders are
    interlocutory, rather than final, in nature.  This court has no jurisdiction to
    hear an appeal from an interlocutory order of a Superior Court judge.

[6]

According, L.H.s motion for directions is dismissed.  The CFS
    counter-motion is granted and L.H.s appeal from the Healey Order is
    transferred to the Divisional Court.  We award no costs for todays attendance.

E.A. Cronk J.A.

R. Juriansz J.A.

S. Pepall J.A.


